DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 (to enter claims of 12/17/21) has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 9/17/21, Applicant, on 12/17/21, amended claims. Claims 1-20 are pending in this application and have been rejected below.
Examiner notes that the claims are viewed as being eligible under 35 USC 101 for not being directed to an abstract idea, as the claims require tracking the movement of the device itself to cause a selection. In addition, the claims are viewed as being eligible under 2a, prong 2 as being use of the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (See MPEP 2106.05(e)).

Response to Amendment
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, 9-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falaki (US 2015/0378587) in view of Akpala (US 2016/0253719) and Dong (“Towards an Intelligent Reviewer’s Assistant: Recommending Topics to Help Users to Write Better Product Reviews,” 2012, Proceedings of the 2012 ACM International Conference on Intelligent User Interfaces, pages 159-168).
Concerning claim 1, Falaki discloses:
A service quality evaluation method implemented by a terminal device (Falaki - See par 220 - FIG. 2 illustrates a diagram of an embodiment of an opinion poll presented by a module to a user of a client device. A module, such as a client application on the mobile client device or server applet resident on the server, may be configured to present a template 200 for the opinion poll to allow greater specificity and user customizing of the opinion poll to the user of the client device initiating this opinion poll), comprising:
obtaining a candidate evaluation phrase set, wherein the candidate evaluation phrase set comprises at least one first candidate evaluation phrase (Falaki – See par 222 – Upon the server returning opinion lists or the user typing in a subject matter free form, the user chooses the subject matter about which he is interested to express an opinion; However, the user of the client device may want to specifically start an opinion poll on the hamburgers at that restaurant; and thus, would amend the words in the subject field 202 to specifically discuss the hamburgers at that restaurant. Thus, a user can easily search for, or express opinion about, the exact subject (e.g., `Joe's Bar & Grill Hamburgers`, `noise level at Sundance Steak House`, `Obama's foreign policy`, `Jack the bartender's jokes`, `The King's Speech music score`, `Lady Gaga's hair`, etc. See par 224 – The module receives confirmation that the subject matter of the opinion poll is chosen by the user by activation of one of the opinion level buttons 208, activation of the subject field icon 202, or some other method discussed in more herein. In an embodiment, when the module receives confirmation that the subject matter of the opinion poll is chosen by the user, then the module offers the user with a limited number, less than ten, of opinion level buttons (e.g., 4-5) 208, which an activation/pressing of a given opinion level button registers a certain level of opinion (e.g., “bad”, “so-so”, “good”, excellent”).
It is unclear if Falaki discloses “phrases” beyond the names of topics (e.g. phrase of “noise level at Sundance Steak house” – par 222) or “phrase” for level of opinion (“so-so” – par 224). Akpala and Dong explicitly disclose having different phrases of text provided, as sets of “phrases”:
obtaining a candidate evaluation “phrase set (Akpala – See par 57 - At operation 540, comments may be dynamically generated for the relevant attributes based on the user feedback 302. As described earlier, the user feedback 302 may indicate the overall impression the user 106 had with regard to the relevant attributes. As such, for example, a five-star rating may cause operation 540 to dynamically generate significantly positive comments for the relevant attributes. see par 58 – comments are displayed 550 to user for selection and posting; See par 65, FIG. 10 is a screen capture depicting a user interface 1000 presenting prepopulated comments 1002A-1002B in accordance with an example embodiment – “the 12 megapixels made for a very sharp picture”), that is pre-stored on the terminal device, wherein the candidate evaluation phrase comprises pre-stored candidate evaluation content of a user of the terminal device,” wherein the candidate evaluation phrase set comprises at least one first candidate evaluation phrase (Dong – See FIG. 3, page 161, last section – page 162, Col. 1– User Generated Content (UGC) is a knowledge base of reviews; Extracting features from relevant and good quality UGC is bases for generating and ranking suggestsions, including phrases, mapping between topics; and then presenting top suggestions).
Falaki, in combination with Akpala and Dong discloses phrases that can be selected, disclose the remaining limitations:
wherein the at least one first candidate evaluation phrase is based on analyzing to-be-analyzed evaluation data of a target service using a target analysis model (Falaki – See par 222 - For instances, the general subject matter that the existing survey is on could be a restaurant and that subject matter may be populated as a list of possible topics for the user to choose and/or pre-populated into the subject field 202 as text for the user to choose based on a location of the client device, a completion of any logical extensions of the text being typed into the search field, etc. See par 240 - The client device sensory information may include two or more of the following (e.g., Global Positioning System (GPS) information, Radio Frequency IDentification (RFID) information, Near Field Communication and other similar sensors) and the sensor data is passed to the server so that the application on the server can look up subject matters in the database close to this user's location, and/or closely related to the ID of this object to help the user to set/choose the subject matter of the opinion poll more easily by sending a list of suggested subject matters in a drop down menu or by pre-populating the subject field with these relevant words), and
wherein the at least one first candidate evaluation phrase comprises first personalized information content to evaluate a service quality of the target service (par 70 as published – service “service such as taxi hailing, shopping, or a game, the display unit 20 may be used to display an evaluation screen” – paragraphs 162-163 – Step 601 - The historical evaluation data set includes a plurality of pieces of historical evaluation data. For example, when candidate evaluation phrases for a service need to be obtained, a target analysis model may be obtained by analyzing historical data of the service; paragraph 167 - For example, in the example in step 601, the historical evaluation data "This car for Hitch is a very cool Mazda CX5, and the driver drives like flying" may be divided into two pieces of data "This car for Hitch is a very cool Mazda CX5" and "The driver drives like flying". In addition, because the two pieces of historical evaluation data "Very good" and "Good" do not include personalized information content, obtained historical evaluation data including personalized information content is "This car for Hitch is a very cool Mazda CX5", "The driver drives like flying", and "This veteran driver drives quite smoothly". Falaki discloses the limitations – see par 221 - . For example, the module might present the Top Ten opinions for that day to any user viewing the site and increase the interest factor based on the particular user's location, current time, and previous subject matter or opinion levels expressed; par 247 - The website is scripted to enable users to establish personal opinion profiles; Akpala also discloses – see par 48, FIG. 3 - By utilizing user information 304 in its analysis, the feedback analysis module 300 is able to recommend that the comment generator 308 generate or retrieve comments that are more likely to be appropriate for the individual buyer, and thus are less likely to be overruled or altered by the buyer before posting); 
… displaying the at least one first candidate evaluation phrase (Falaki – see par 222 -  For instances, the general subject matter that the existing survey is on could be a restaurant and that subject matter may be populated as a list of possible topics (e.g. noise level, hamburgers, music, etc) for the user to choose and/or pre-populated into the subject field 202 as text for the user to choose based on a location of the client device, a completion of any logical extensions of the text being typed into the search field, etc.; See also Akpala – See FIG. 10 – showing 2 different candidate comments to select from).
While Falaki and Akpala disclose having the display of candidate evaluation phrases (See Falaki par 222-224 – noise level, hamburgers; Akpala – FIG. 10 – 2 candidate comments), they do not explicitly disclose “concurrently” displaying the candidate evaluation phrase as well as displaying a “first candidate evaluation phrase and to-be-selected evaluation phrase” where the to be-selected phrase is “of” the candidate evaluation phrase.
Dong discloses the limitations:
“concurrently” displaying the at least one first candidate evaluation phrase “and displaying a first to-be-selected evaluation phrase, wherein the first to-be-selected evaluation phrase is a first evaluation phrase of the at least one first candidate evaluation phrase” (Dong, page 160 – FIG. 1; page 160, col. 1 – suggestions take from of a set of words designed to highlight key features/topics related to the product or service that the user is writing about; as the review becomes more complete, these suggestions will change; FIG. 1 shows the Reviewer's Assistant's suggestions box with a number of suggested topics related to the review that the user has started to write; see also page 161, col. 2 - suggestions are extracted from the texts of related reviews in real-time and based on the review content that the reviewer has provided so far. As such the suggestions adapt to the review as the reviewer writes it: as topics are covered, these suggestions fall away and are replaced with additional suggestions. The module is fully interactive and the user can, for example, hover over a suggestion to see additional information, such as the review fragments from related reviews that discuss the topic).
Falaki in combination with Akpala and Dong discloses:
obtaining a first moving track of the terminal device (Falaki - par 225, FIG. 2 – a detected amount of force in a shake is translated into a selection of a specific opinion level icon 208; See also Akpala – See par 93-94 – input components 1654 includes “motion sensor”; motion components 1658 include accelerometer, gravitation sensor, rotation sensor); 
determining a first action type according to the first moving track (Falaki See par 271 - In these devices, the software assigns a tap or gentle shake to the button at one end of the opinion spectrum and four or more taps or rough shake to an opinion at the other extreme end of the opinion spectrum, while automatically training itself to assign intermediate number of taps or shakes to the corresponding intermediate opinions.); 
determining a target evaluation phrase from the at least one first candidate evaluation phrase and the first to-be-selected evaluation phrase according to the first action type (Falaki See par 271 - In these devices, the software assigns a tap or gentle shake to the button at one end of the opinion spectrum and four or more taps or rough shake to an opinion at the other extreme end of the opinion spectrum, while automatically training itself to assign intermediate number of taps or shakes to the corresponding intermediate opinions.); and 
sending service quality evaluation content comprising the target evaluation phrase (Falaki – see par 236  - The user can amend or override the populated text, and the application then sends the opinion level, subject matter of the opinion poll. See par 240 - In an embodiment, the client device that runs a browser or browser-like feature with the application as described above sends the opinion level of a user along with relevant the information, such as those about the product or service that is the subject of the opinion and time/date of the opinion, etc., to a server to maintain the opinions and keep a profile of the opinions.  ).
Falaki, Akpala, and Dong are analogous art as they are directed to commenting/reviewing on services by businesses (See Falaki par 150-151; Akpala par 28; Dong Abstract).  Falaki discloses name of topics (e.g. phrase of “noise level at Sundance Steak house” – par 222) and a phrase for level of opinion (“so-so” – par 224). Akpala improves upon Falaki by explicitly disclosing having a candidate “phrase sets” that are evaluating the product/service/offering (par 57-58, 65; FIG. 10). Akpala discloses in par 88, 92 that the software can be a single storage apparatus or device in a cloud-based system and that there can be a local application 114 (par 23) that provides functionalities. Falaki also discloses in par 5 that software implemented on a client device can be in its own computer readable medium. Dong improves upon Falaki and Lu by explicitly disclosing already collecting previous reviews and quality reviews in a knowledge base to be used for suggestions as well as having a concurrent display of candidate evaluation phrases and phrases that have yet to be selected where the suggests are based on texts of related reviews and review content that the reviewer has written so far (See page 161). One of ordinary skill in the art would be motivated to further include candidate phrase sets from Akpala and Dong for the main part of the review to efficiently improve upon the opinion sets of words for the subject (e.g. noise level at a restaurant) in Falaki. One of ordinary skill in the art would be motivated to further include candidate phrase sets from Akpala and Dong for the main part of the review to efficiently improve upon the opinion sets of words for the subject (e.g. noise level at a restaurant) in Falaki. One of ordinary skill in the art would be motivated to further include candidate phrase sets displayed concurrently with other candidate phrases based on analysis of other reviews and the current review to efficiently improve upon the suggestion of hamburger or noise level features in Falaki and the various phrases/comments in Lu (see fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of expressing opinions with general subject matter and possible topics (par 222) in Falaki to further explicitly have a set of phrases for the comments to choose from as disclosed in Akpala, and to further display candidate phrases already gathered from a knowledge base, along with “to-be selected evaluation phrases” as disclosed in Dong (see e.g. FIG. 1, page 161) since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 9, Falaki discloses:
	A terminal device (Falaki - See par 147 -  any portion of the server implemented in software and any software implemented on the client are both stored on their own non-transitory computer readable medium in an executable format.), comprising: 
a memory configured to store computer instructions (Falaki - See par 147 -  any portion of the server implemented in software and any software implemented on the client are both stored on their own non-transitory computer readable medium in an executable format; See par 220 - FIG. 2 illustrates a diagram of an embodiment of an opinion poll presented by a module to a user of a client device. A module, such as a client application on the mobile client device or server applet resident on the server, may be configured to present a template 200 for the opinion poll to allow greater specificity and user customizing of the opinion poll to the user of the client device initiating this opinion poll); and 
a processor coupled to the memory and configured to execute the computer instructions, wherein the computer instructions cause the at least one processor to be configured to: (Falaki - See par 142 - A software system consisting of a server communicates over a network, such as the Internet (web) or an intranet, with a client such as a smartphone application (app), a web browser, or a software program running on any network appliance or computer).
The remaining limitations are similar to claim 1. Claim 9 is rejected for the same reasons as claim 1.
It would have been obvious to combine Falaki, Akpala, and Dong for the same reasons as discussed with regards to claim 1.
 
Concerning independent claim 17, Falaki discloses:
A computer program product comprising computer-executable instructions for storage on a non-transitory computer readable storage medium that, when executed by a processor, cause an apparatus to (Falaki - See par 142 - A software system consisting of a server communicates over a network, such as the Internet (web) or an intranet, with a client such as a smartphone application (app), a web browser, or a software program running on any network appliance or computer; See par 147 -  any portion of the server implemented in software and any software implemented on the client are both stored on their own non-transitory computer readable medium in an executable format):
The remaining limitations are similar to claim 1. Claim 17 is rejected for the same reasons as claim 1.
It would have been obvious to combine Falaki, Akpala, and Dong for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Falaki discloses:
The service quality evaluation method of claim 1, wherein determining the target evaluation phrase comprises determining the first to-be-selected evaluation phrase as the target evaluation phrase according to the first action type when the first action type is an action type of sending the service quality evaluation content (Falaki – see par 236  - The user can amend or override the populated text, and the application then sends the opinion level, subject matter of the opinion poll).
Claims 10 and 18 recite similar limitations as claim 2. Claims 10 and 18 are rejected for the same reasons as claim 2.

	Concerning claim 4, Falaki discloses:
The service quality evaluation method of claim 1, wherein the service quality evaluation content further comprises a target service score (Applicant’s specification in par 139 as published states “It should be noted that a specific value of the target service score may be a highest or lowest score of service quality scores, or may be any value between the highest and lowest scores.” Falaki – see FIG. 2 – showing the percentage of people with different opinions (e.g. >50% happy emoticon)), and 
wherein before obtaining the first moving track and before determining the first action type, the service quality evaluation method further comprises displaying the target service score (Falaki – See par 221 - The module may be configured on the opinion poll template 200 to provide subjects about which the user of the client device may be interested in by both 1) on a home page of the server showing a listing of opinion poll topics and their associated statistics that any user visiting the home page may be interested in reviewing; see par 231 - The server sends all of these already existing opinion polls to the user of the client device when they are near or at the restaurant. The restaurant obtains opinions and reviews of others' opinions on the restaurant. The application on the server offers statistical analytical tools to the business partner to search by date, opinion level etcetera to obtain more specific feedback than text based comments).
Claim 12 recites similar limitations as claim 4. Claim 12 is rejected for the same reasons as claim 4.

	Concerning claim 7, Falaki discloses having subject code tags associated with the subject matter that the opinion is about (See par 270). However, Falaki does not explicitly disclose the limitations. Akpala discloses the limitations:
The service quality evaluation method of claim 1, 
wherein the target analysis model is used to annotate an evaluation target, evaluation content, and other content of the to-be-analyzed evaluation data (par 169 as published - After the sample data is obtained, each piece of sample data may be annotated using the TCO annotation method in order to annotate an evaluation target, evaluation content, and other content of each piece of sample data. For example, for the sample data "This car for Hitch is a very cool Mazda CX5", "car for Hitch" and "Mazda CX5" are annotated as evaluation targets (Target), "very cool" is annotated as evaluation content (Comment), and other characters are annotated as other content. Akpala discloses the limitations – See par 56 - At operation 520, attributes of the item may be analyzed. operation 520 may involve deducing such attribute information through various means, such as by parsing text of an item listing and accessing item categorization information to identify common attributes of items in particular categories. For example, even if the item listing itself does not contain a specific listing for megapixel count, operation 520 may identify that the item is a digital camera and then retrieve a list of common attributes of digital cameras, which may include megapixel count. It may then parse the item listing looking for information that may pertain to megapixel count.), and 
wherein the candidate evaluation phrase set is based on the annotated evaluation target, evaluation content, and other content of the to-be-analyzed evaluation data (Akpala – see par 57 - At operation 530, relevant attributes of the item may be determined. This operation will be described in more detail below with respect to FIG. 6. Operation 530 may act to select a certain set of the attributes output by operation 520 and label them as key and/or relevant attributes for a particular user. At operation 540, comments may be dynamically generated for the relevant attributes based on the user feedback 302; see par 59 [more details for operation 530] - Thus, for example, for certain user categories, certain item attributes (or types of item attributes) can be assigned a higher weight. In an example embodiment, the weighting may also depend on whether or not a particular attribute is a key attribute of the item. A key attribute is an attribute reflecting an important feature of the product).
It would have been obvious to combine Falaki and Akpala for the same reasons as discussed with regards to claim 1. In addition, Falaki discloses having subject code tags associated with the subject matter that the opinion is about (See par 270). Akpala improves upon Falaki by explicitly disclosing annotating opinions, to determine attributes as well as relevant attributes for particular users, and using this information to determine the comments (i.e. “candidate evaluation phrases”) to include.
Claim 15 recites similar limitations as claim 7. Claim 15 is rejected for the same reasons as claim 7.

Claims 3, 5-6, 11, 13-14, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Falaki (US 2015/0378587) in view of Akpala (US 2016/0253719) and Dong (“Towards an Intelligent Reviewer’s Assistant: Recommending Topics to Help Users to Write Better Product Reviews,” 2012, Proceedings of the 2012 ACM International Conference on Intelligent User Interfaces, pages 159-168), as applied to 1-2, 4, 7, 9-10, 12, and 15 above, and further in view of Nasiri (US 2009/0262074).
Concerning claim 3, Falaki in combination with options from FIGS. 10-14 of Akpala discloses obtaining a moving track of a terminal device (See par 225, 55 – shaking of device). Akpala also discloses selecting one of the candidate phrases (See FIGS. 10-14). However, Falaki and Akpala and Dong do not explicitly disclose the limitations.
Nasiri discloses:
The service quality evaluation method of claim 1, wherein determining the target evaluation phrase comprises determining, according to the first action type, the target evaluation phrase from evaluation phrases in the at least one first candidate evaluation phrase except the first evaluation phrase when the first action type is an action type of determining the target evaluation phrase, and wherein before sending the service quality evaluation content, the service quality evaluation method further comprises:
obtaining a second moving track of the terminal device (Nasiri – See par 54 - the motion sensors of the device 10 can be used to control selection from a set of elements displayed on the display screen 16a of the device, such as a set of icons (whether displayed as a two dimensional array, in a three dimensional structure, or in any other manner capable of presenting data for user review or interaction), a menu containing a list of items, or a set of image thumbnails, or any other elements that can be displayed for user review or interaction; See FIG. 1, par 67 -  the algorithm for selecting the icon can primarily rely on roll (y-axis in FIG. 1) and pitch (x-axis in FIG. 1) gyroscopes of the device, which measure angular velocity about roll and pitch axes of the device 10. This angular velocity can be integrated to provide angles that indicate how much the device has been moved. However, icon selection may also be controlled using a yaw rotation (z-axis in FIG. 1) of the device 10).
Falaki in combination with Akpala, Dong, and Nasiri disclose:
determining a second action type ((Falaki – See par 225, 55 - Therefore, the application is configured for the user to expresses his/her opinion by the single button activation by way of i) a tap/click on the button, or a shake of the device corresponding to the button of choice; See also “phrase sets” from FIGS. 10-14 of Akpala) according to the second moving track (Nasiri – see par 54, 67, FIG. 1 – selecting icons based on motion sensors in x, y, or z-axis), and 
wherein sending the service quality evaluation content comprises sending the service quality evaluation content when the second action type is an action type of sending the service quality evaluation content (Falaki – see par 236  - The user can amend or override the populated text, and the application then sends the opinion level, subject matter of the opinion poll. See par 240 - In an embodiment, the client device that runs a browser or browser-like feature with the application as described above sends the opinion level of a user along with relevant the information, such as those about the product or service that is the subject of the opinion and time/date of the opinion, etc., to a server to maintain the opinions and keep a profile of the opinions).
It would have been obvious to combine Falaki and Akpala and Dong for the same reasons as discussed with regards to claim 1. In addition, Falaki, Akpala, Dong, and Nasiri are analogous art as they are directed to selecting from a number of options on the screen (See Falaki – par 271; Akpala FIG. 10-14; Dong FIG. 1 page 160; Nasiri par 54). Falaki in combination with options from FIGS. 10-14 of Akpala discloses obtaining a moving track of a terminal device (See par 225, 55 – shaking of device). Akpala also discloses selecting one of the candidate phrases (See FIGS. 10-14). Nasiri improves upon Falaki. Akpala, and Dong by explicitly disclosing having moving tracks in three different axes (e.g. x, y, or z) from motion sensors of the device itself. One of ordinary skill in the art would be motivated to further include considering multiple motions to improve upon the shaking of the device in Falaki (par 225, 55) and the motion components of accelerometer, gravitation, and rotation sensors of Akpala (par 93-94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of expressing opinions with general subject matter and possible topics (par 222) in Falaki and selecting between multiple candidate phrases for commenting in Akpala (FIGS. 10-14) and the interface in Dong (FIG. 1, page 160) to further explicitly receive motions in three different axes for selection of items/icons as disclosed in Nasiri, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claims 11 and 19 recite similar limitations as claim 3. Claims 11 and 19 are rejected for the same reasons as claim 3.

Concerning claim 5, Falaki in combination with options from FIGS. 10-14 of Akpala discloses obtaining a moving track of a terminal device (See par 225, 55 – shaking of device). Akpala also discloses selecting one of the candidate phrases (See FIGS. 10-14). However, Falaki and Akpala do not explicitly disclose the limitations.
Nasiri discloses:
The service quality evaluation method of claim 4, wherein after displaying the target service score, the service quality evaluation method further comprises: 
obtaining a third moving track of the terminal device (Nasiri – see par 54, 67, FIG. 1 – selecting icons based on motion sensors in x, y, or z-axis),); 
Falaki in combination with Akpala, Dong, and Nasiri disclose:
determining a third action type (Falaki – See par 225, 55 - Therefore, the application is configured for the user to expresses his/her opinion by the single button activation by way of i) a tap/click on the button, or a shake of the device corresponding to the button of choice; See also “phrase sets” from FIGS. 10-14 of Akpala) according to the third moving track (Nasiri – see par 54, 67, FIG. 1 – selecting icons based on motion sensors in x, y, or z-axis); and 
adjusting the target service score when the third action type is an action type to adjust a service score (Falaki – See par 226 - Thus, a software program resident on the server is coded to take in the details of the opinion poll, aggregate those details with any opinion poll data for this opinion poll stored in the database, and categorize those details. Each time an update occurs to the opinion poll the server may merely feedback the updated polling information to client device casting an opinion level or all of the client devices that have cast a vote on that opinion poll).
	It would have been obvious to combine Falaki, Akpala, Dong, and Nasiri for the same reasons as discussed with regards to claim 3.
Claims 13 and 20 recite similar limitations as claim 5. Claims 13 and 20 are rejected for the same reasons as claim 5.

Concerning claim 6, Falaki discloses:
The service quality evaluation method of claim 1, wherein the candidate evaluation phrase set further comprises at least one second candidate evaluation phrase, and wherein the service quality evaluation method further comprises: 
displaying, the at least one second candidate evaluation phrase and a second to-be-selected evaluation phrase (Falaki – See par 222 – Upon the server returning opinion lists or the user typing in a subject matter free form, the user chooses the subject matter about which he is interested to express an opinion; However, the user of the client device may want to specifically start an opinion poll on the hamburgers at that restaurant; and thus, would amend the words in the subject field 202 to specifically discuss the hamburgers at that restaurant. Thus, a user can easily search for, or express opinion about, the exact subject (e.g., `Joe's Bar & Grill Hamburgers`, `noise level at Sundance Steak House`, `Obama's foreign policy`, `Jack the bartender's jokes`, `The King's Speech music score`, `Lady Gaga's hair`, etc. See par 224 – The module receives confirmation that the subject matter of the opinion poll is chosen by the user by activation of one of the opinion level buttons 208, activation of the subject field icon 202, or some other method discussed in more herein. In an embodiment, when the module receives confirmation that the subject matter of the opinion poll is chosen by the user, then the module offers the user with a limited number, less than ten, of opinion level buttons (e.g., 4-5) 208, which an activation/pressing of a given opinion level button registers a certain level of opinion (e.g., “bad”, “so-so”, “good”, excellent), wherein the second candidate evaluation phrase is based on analyzing the to-be-analyzed evaluation data of the target service using the target analysis model (Falaki – See par 222 - For instances, the general subject matter that the existing survey is on could be a restaurant and that subject matter may be populated as a list of possible topics for the user to choose and/or pre-populated into the subject field 202 as text for the user to choose based on a location of the client device, a completion of any logical extensions of the text being typed into the search field, etc. See par 240 - The client device sensory information may include two or more of the following (e.g., Global Positioning System (GPS) information, Radio Frequency IDentification (RFID) information, Near Field Communication and other similar sensors) and the sensor data is passed to the server so that the application on the server can look up subject matters in the database close to this user's location, and/or closely related to the ID of this object to help the user to set/choose the subject matter of the opinion poll more easily by sending a list of suggested subject matters in a drop down menu or by pre-populating the subject field with these relevant words), wherein second personalized information content in the at least one second candidate evaluation phrase is different from the first personalized information content, and wherein the second to-be-selected evaluation phrase is a first evaluation phrase in the at least one second candidate evaluation phrase (Falaki discloses the limitations – see par 221 - . For example, the module might present the Top Ten opinions for that day to any user viewing the site and increase the interest factor based on the particular user's location, current time, and previous subject matter or opinion levels expressed; par 247 - The website is scripted to enable users to establish personal opinion profiles; Akpala also discloses – see par 48, FIG. 3 - By utilizing user information 304 in its analysis, the feedback analysis module 300 is able to recommend that the comment generator 308 generate or retrieve comments that are more likely to be appropriate for the individual buyer, and thus are less likely to be overruled or altered by the buyer before posting); 
Falaki in combination with options from FIGS. 10-14 of Akpala discloses obtaining a moving track of a terminal device (See par 225, 55 – shaking of device). Akpala also discloses selecting one of the candidate phrases (See FIGS. 10-14). However, Falaki, Akpala, and Dong do not explicitly disclose the limitations.
Nasiri discloses:
obtaining a fourth moving track of the terminal device (Nasiri – See par 54 - the motion sensors of the device 10 can be used to control selection from a set of elements displayed on the display screen 16a of the device, such as a set of icons (whether displayed as a two dimensional array, in a three dimensional structure, or in any other manner capable of presenting data for user review or interaction), a menu containing a list of items, or a set of image thumbnails, or any other elements that can be displayed for user review or interaction; See FIG. 1, par 67 -  the algorithm for selecting the icon can primarily rely on roll (y-axis in FIG. 1) and pitch (x-axis in FIG. 1) gyroscopes of the device, which measure angular velocity about roll and pitch axes of the device 10. This angular velocity can be integrated to provide angles that indicate how much the device has been moved. However, icon selection may also be controlled using a yaw rotation (z-axis in FIG. 1) of the device 10); and 
Falaki in combination with Akpala, Dong, and Nasiri disclose:
determining a fourth action type (Falaki – See par 225, 55 - Therefore, the application is configured for the user to expresses his/her opinion by the single button activation by way of i) a tap/click on the button, or a shake of the device corresponding to the button of choice; See also “phrase sets” from FIGS. 10-14 of Akpala) according to the fourth moving track (Nasiri – see par 54, 67, FIG. 1 – selecting icons based on motion sensors in x, y, or z-axis)), and wherein displaying the at least one first candidate evaluation phrase and displaying the first to-be-selected evaluation phrase comprises: 
when the fourth action type is an action type of replacing a displayed candidate evaluation phrase, replacing the at least one second candidate evaluation phrase with the at least one first candidate evaluation phrase (Nasiri – See par 84 - pages of elements can be changed by using a gesture, such as a shaking movement or a triple tap. For example, a triple tap can cause the current page of elements to be replaced by the next page of elements. Alternatively, shaking can be used; in this case, the direction of the shake can determine whether the current page of elements will be replaced by the next page of elements);
displaying the at least one first candidate evaluation phrase (Akpala – FIG. 10-14 – various comments that can be posted, based on being a positive, negative, or neutral review); 
replacing the second to-be-selected evaluation phrase with the first to-be-selected evaluation phrase (Nasiri – See par 84 - pages of elements can be changed by using a gesture, such as a shaking movement or a triple tap. For example, a triple tap can cause the current page of elements to be replaced by the next page of elements. Alternatively, shaking can be used; in this case, the direction of the shake can determine whether the current page of elements will be replaced by the next page of elements); and 
displaying the first to-be-selected evaluation phrase (Falaki - par 223 - The server then sends down a list of one or more subject matters and their suggested words to populate the subject field 202; See also Akpala – FIG. 10-14 – various comments that can be posted, based on being a positive, negative, or neutral review).
It would have been obvious to combine Falaki and Akpala for the same reasons as discussed with regards to claim 1. It would have been obvious to combine Falaki, Akpala, and Nasiri for the same reasons as discussed with regards to claim 3.
Claim 14 recites similar limitations as claim 6. Claim 14 is rejected for the same reasons as claim 6.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falaki (US 2015/0378587) in view of Akpala (US 2016/0253719) and Dong (“Towards an Intelligent Reviewer’s Assistant: Recommending Topics to Help Users to Write Better Product Reviews,” 2012, Proceedings of the 2012 ACM International Conference on Intelligent User Interfaces, pages 159-168), as applied to 1-2, 8, 11-12, and 18 above, and further in view of Maqsud, “Synthetic Text Generation for Sentiment Analysis,” 2015, Proceedings of the 6th Workshop on Computational Approaches to Subjectivity, Sentiment and Social Media Analysis, pages 156-161.
Concerning claim 8, Falaki discloses having subject code tags associated with the subject matter that the opinion is about (See par 270). However, Falaki does not explicitly disclose the limitations. Akpala discloses the limitations:
The service quality evaluation method of claim 1, wherein the target analysis model is based on to a preset model and sample data (Akpala see par 71 In another example embodiment, the prepopulated comment(s) is/are generated or retrieved without the initial feedback from the user. In such an example embodiment, the system may identify a certain number of relevant attributes and then list a certain number of different potential comments (based on various degrees of satisfaction with the item) for the relevant attributes.) that is annotated using a target comment other (TCO) annotation method (Akpala discloses the limitations – See par 56 - At operation 520, attributes of the item may be analyzed. operation 520 may involve deducing such attribute information through various means, such as by parsing text of an item listing and accessing item categorization information to identify common attributes of items in particular categories. For example, even if the item listing itself does not contain a specific listing for megapixel count, operation 520 may identify that the item is a digital camera and then retrieve a list of common attributes of digital cameras, which may include megapixel count. It may then parse the item listing looking for information that may pertain to megapixel count.
Falaki discloses automatically training intermediate number of taps or shakes of a device to be assigned different opinion values (See par 271). Akpala discloses using a feedback analysis module 300 that considers user information gleaned from usage history (previous transactions; previous reviews/comments) and also based on differences between users (See par 48). Dong names it’s Reviewer’s Assistant as  being “Intelligent” (See page 159, Title) and uses a Jaccard similarity coefficient between a current user’s writing to measure similarity between the users’s writing and similar texts to generate suggestions (See page 162 and FIG. 3). However, Falaki, Akpala, and Dong do not explicitly disclose the remaining limitations.
Maqsud discloses:
wherein the preset model comprises at least one of a conditional random field model, a recurrent neural network model, or a hidden Markov model (Maqsud – See page 156, Col. 2 - goal of the paper is to demonstrate the ability of different generative models, i.e., latent dirichlet allocation (LDA), Markov chains (MC), and hidden Markov model (HMM), to generate text with a specific sentiment; See page 159; see page 160, Col. 2, Section 5 - A series of experiments indicate that the presented models can generate texts with a specific sentiment. The hidden Markov model achieves a lower F-measure than Markov chain, but can generate a higher number of distinct texts than Markov chains; Sutskever et al. (2011) uses recurrent neural networks to build statistical language models, which can be utilized to generate text).
It would have been obvious to combine Falaki, Akpala, and Dong for the same reasons as discussed with regards to claim 1 and 7. In addition, Falaki, Akpala, Dong, and Maqsud are analogous art as they are directed to creating text for opinion/reviews (See Falaki – par 271; Akpala FIG. 10-14; Dong Abstract; Maqsud page 156). Falaki discloses automatically training intermediate number of taps or shakes of a device to be assigned different opinion values (See par 271). Akpala discloses using a feedback analysis module 300 that considers user information gleaned from usage history (previous transactions; previous reviews/comments) and also based on differences between users (See par 48). Dong names it’s Reviewer’s Assistant as  being “Intelligent” (See page 159, Title) and uses a Jaccard similarity coefficient between a current user’s writing to measure similarity between the user’s writing and similar texts to generate suggestions (See page 162 and FIG. 3). Maqsud improves upon Falaki, Akpala, and Dong by explicitly disclosing using a hidden markov model to generate text. One of ordinary skill in the art would be motivated to further include considering using a hidden markov model to efficiently improve upon the training of opinion data based on inputs in Falaki and the feedback analysis based on user data and differences between users in Akpala and the use of a algorithm comparing text of a user review with a knowledgebase in Dong.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of expressing opinions with general subject matter and possible topics (par 222) in Falaki and selecting between multiple candidate phrases for commenting in Akpala (FIGS. 10-14) and suggesting text based on analyzing text in Dong (page 160, 162) to further explicitly receive utilize hidden markov models to generate text as disclosed in Maqsud, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 16 recites similar limitations as claim 8. Claim 16 is rejected for the same reasons as claim 8.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues that Falaki and Akapala and Dong do not disclose the new limitations pertaining to “pre-stored”. Remarks, pages 12-17. In response, the arguments are moot as newly cited art Dong is now applied for the amended claim limitation. Most of the arguments are focused on Falaki but a new portion of Dong is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (US 2010/0274787) – disclosing storing comments from user reviews (See abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619